DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 12/05/2022, wherein claims 1-14 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 5,091,471 to Graves et al. in view of US 4,983,685 to Aoshima et al.
Regarding claim 1, Graves et al. discloses a curable elastomer composition comprising a mixture of an elastomer, such as EPDM or NBR, and a curable block copolymer containing an elastomeric block and a crystalline block; and a curative comprising an organic peroxide. Exemplary compositions include those comprising NBR as the curable elastomer, zinc dimethacrylate as a co-agent, an organic peroxide (Vulcup 40 KE), and an organophosphite (Polygard) (example 4 in table I). It is noted that, while Graves et al. teaches that EPDM and NBR are the preferred curable elastomers (col. 2, lines 24-25, claims 3 and 5), all the examples that use EPDM lack Polygard. Further, Graves et al. fails to disclose whether the compositions are curable in the presence of oxygen. The reference simply states that the “curatives were then added on an open mill following which samples were then sheeted and cured for 30 minutes at 160o C” (col. 6). However, what is claimed in claim 1 is an organic peroxide formulation, not an elastomer composition comprising EPDM, wherein said formulation is capable of curing an EPDM-containing elastomer composition, to a certain arbitrary extent, in the presence of oxygen. It would have been obvious to a person having ordinary skill in the art, at the time the instant invention was filed, to expect the prior art formulation comprising Vulcup 40 KE and Polygard to have the claimed capability for the following reasons. First, while Polygard is used in the NBR examples and not in the EPDM examples, the fact that EPDM and NBR are disclosed on an equal footing suggests that replacing NBR in, say, example 4, with EPDM would produce similar results/improvements. Second, since the prior art composition of example 4 contains not only Vulcup 40 KE and Polygard but also Altax (dibenzothiazyl disulfide) and since Aoshima et al. discloses that a combination of an organic peroxide and dibenzothiazyl disulfide (see claim 1) can cure an EPDM-containing elastomer composition, in the presence of a significant amount of molecular oxygen, to a relatively tack-free state (see examples), a PHOSITA would conclude that the composition in example 4 of Graves et al. can be cured in the presence of molecular oxygen. It is further noted that the recited weight ratio of the peroxide and phosphite is quite arbitrary because many other factors do play a major role in curing an elastomer composition in the presence of oxygen (see Aoshima et al. and WO 01/34680 A1 to Novits et al.) Claim 1 is therefore unpatentable. So are claims 10 and 13. Regarding claim 2, Polygard from Uniroyal Chemical is a mixture that includes tris-nonylphenyl phosphite (see column 9 of US 4,655,962). Regarding claims 3-4, the organic peroxide includes dicumyl peroxide and α,α’-bis(t-butylperoxy) diisopropyl benzene. The coagent and filler of claim 5 and the crosslinking agent of claims 8 and 9 are taught in the same example. The sulfur compound of claims 6 and 7 is met by benzothiazyl disulfide. Regarding claims 11-12 and 14, the prior art cured product has high extrusion resistance and is used as a material for oil well packers and draft gear pads (col. 1). These articles are generally tack-free. Further, oil well packers are essentially seals, rendering claim 14 obvious.
Response to Arguments
Applicant's arguments filed 12/05/2022 have been fully considered but they are not persuasive. While the claim amendment necessitates the obviousness-type rejection in this action, the validity of the anticipation-type rejection in the last Office action remains, in as far as the feature of curing “in the full or partial presence of oxygen” is concerned, because of two reasons. First, as seen from Aoshima et al. and Novits et al., the ability of an elastomer composition to be cured in the presence of oxygen depends on many factors that are not recited in claim 1 and are not related to organophosphite compounds. This is to say that the reason the EPDM-containing elastomer composition is curable in the presence of oxygen may not have anything to do with the combination of the peroxide and phosphite compounds, and may have everything to do with other constituents not included in the claims. Second, the metes and bounds of the phrase “capable of curing” in claim 1 are not specified, and the phrase may include partial curing with some extent of tackiness. An elastomer composition containing a coagent such as zinc dimethacrylate and an organic peroxide can be at cured, at least partially, in the presence of some molecular oxygen (see the last paragraph of page 6 of the attached technical paper on Peroxide Curing from Akrochem). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762